DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant's amendment filed on 1/26/2021 has been entered. 
Claims 5-7 are currently amended claims. Claims 10-19 are previously cancelled claims. Claims 1-9, 20-30 are pending in the application. 
The objection of claim 5-7, 23 due to informalities has been withdrawn in light of applicant’s amendment to the claims 5-7 and argument regarding claim 23 being persuasive. 
Response to Arguments
The Applicant's arguments filed on 1/26/2021 with respect to claims 1-10, 20-30 have been fully considered. 
Applicant’s argument, see pages 7-13 of Remarks filed on 1/26/2021, regarding rejections of claims 1-10, 20-30 under 35 USC 103 have been fully considered. Examiner acknowledges applicant’s perspective however disagrees and asserts applicant’s argument is not persuasive due to reason set forth below.
Regarding applicant’s concern that 
“Applicant submits that, for a prima facie case of obviousness, the Examiner is required to ‘explain why the differences between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art,’ (MPEP 2141(111)) and provide "articulated reasoning with some rational underpinning to support the legal conclusion of obviousness" … (See page 7-8 of the Remarks),

The examiner would like to point out that the examiner’s office action has followed the factual inquires set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that KSRInt’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One or more of the rationales given by the Supreme Court are applicable and the examiner relies upon the following rationale(s) to support the conclusion of obviousness: “simple substitution of one known element for another to obtain predictable results”. In applying the prior arts of Wan and Gupta, the predictable result is to obfuscate the protocol information thereby preventing the protocol information from being used in a malicious attack (see Specification of the instant application, e.g. para. [0002]). Wan teaches the main concept of the claimed invention, namely by obfuscating the packet data, including the routing information of the packet header, such that the header can’t be predicted, tampered with or forged, to prevent attackers from stealing and forwarding data traffic. One difference between the teachings of Wan and the claim 1 of the claimed invention is that Wan does not expressly teach that obfuscated header portion is protocol identifier, but rather an obfuscated routing header portion of routing information (e.g. a destination address or an MPLS tunnel). Wan appears to not limit the routing information to only the example of destination address or MPLS tunnel. Meanwhile, Gupta teaches that the identity of a communication protocol can be concealed by using a special anonymous protocol identifier instead of the real protocol identifier, and if the underlying network protocol is to be concealed, the method provides for using a special protocol identifier in the clear text part of the header in the information packet, to indicate that the underlying network protocol is to 
Applicant further argued “i. The cited references do not teach "determining, based on the protocol identifier, a faux protocol identifier" (See pages 8-9 of the Remarks).
Examiner respectively disagrees. First, the claim is interpreted with the broadest reasonable interpretation (MEPE 2111.01 I). The claim limitation “determining …” does not specify how the determining is done, and there is no specific algorithm used to determine the faux protocol identifier, neither the Specification provides elaborated instruction on how the determining is done. Second, Wan teaches obfuscating header routing portion into an obfuscated header routing portion, i.e. determining an obfuscated header routing portion based on header routing portion using encryption, hashing or other data scrambling techniques.
Applicant further argued “ii. The cited references do not teach "obfuscating, based on the faux protocol identifier, the protocol identifier" (See page 9-10 of the Remarks).
Examiner respectively disagrees. Examiner asserts the combination of Wan and Gupta teaches the limitation. In particular, Wan teaches obfuscating the routing header portion (of data packet) as discussed above regarding determining… It is obvious to one ordinary skilled in 
Applicant further argued “iii. The cited references do not teach "wherein each of the one or more additional headers comprises an additional faux protocol identifier" (See page 10-11 of the Remarks).
In particular applicant argued “nothing in Groat teaches or suggests "wherein each of the one or more additional headers comprises an additional faux protocol identifier." The examiner respectively disagrees. Again, claim is read with broadest reasonable interpretation. The examiner indicated in the non-Final office action mailed 10/26/2020 that the MT6D IP header and MT6D Ext header are understood and interpreted as the additional faux protocol identifier in view of Gupta’s teachings of the protocol identifier in the place of obscuring addresses in IPV6 of Groat. The claim recites that one or more additional headers inserted into the packet, wherein each of the one or more additional headers comprises an additional faux protocol identifier. The claim only recites the one or more additional headers comprises an additional faux protocol identifier, without specifically identifying how these additional (faux) protocol identifiers are used in addition to the (faux) protocol identifier recited earlier in the claim. The Specification of the instant application suggests these additional headers can be diversion headers that can be inserted into the packet creating additional layers of complexity (see [Abstract]). In Groat reference, Fig. 6A and 6B clearly show encrypted and unencrypted Original IP header and Original Ext header and MT6D IP header and MT6D Ext header. The 
Applicant further argued “The motivation to combine Wan and Gupta is not supported”. (See pages 11-13 of the Remarks). Applicant argued the office action fails to provide a proper motivation to combine with reference to claim 1, 20 and 23. The examiner respectively disagrees. Examiner applies reference Gupta in effort to suggest to applicant that Gupta teaches that protocol identifier of data packet can be obfuscated to conceal the identity of underlying source protocol for selective disclosure of protocol identifiers, i.e. the packet data can be encrypted with real and anonymous protocol identifiers and if the underlying network protocol is to be concealed, the method provides for using a special protocol identifier in the clear text part of the header in the information packet, to indicate that the underlying network protocol is to remain anonymous; thus identifying the information packet as one that has been transmitted with an anonymous protocol identifier. In this way, monitoring of encrypted network traffic will not be distorted by the use of incorrect protocol identifiers (Gupta, e.g. Col. 6 lines 29-38). Therefore applicant’s argument that “Gupta teaches that a problem is created by the use of incorrect protocol identifiers” is not convincing. The examiner would like to emphasize that the examiner uses Gupta’s teaching of protocol identifier is for the purpose to suggest that the protocol identifier in a header of data packet can be concealed to be 
Applicant is further suggested to incorporate innovative features into the independent claims to advance the case.
Claim Objections
Claims 1 objected to because of the following informalities:  
Claim 1 recites a method claim performing determining, obfuscating, inserting and providing. There is no hardware involved in performing these method steps. Applicant is suggested to amend the claim to further recite hardware performing at least one step of the method.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-9, 20-21, 23, 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al (US20160255054A1, hereinafter, "Wan"), in view of Gupta et al (US5086469, hereinafter, “Gupta”), further in view of Groat et al (US20130212249A1-IDS provided by applicant, hereinafter, "Groat").
Regarding claim 1, similarly claim 20, Wan teaches: 
A method comprising: an apparatus, comprising: one or more processors; and a memory having processor executable instructions that, when executed by the one or more processors (Wan, [0005] the disclosure includes an apparatus comprising a transmitter, a processor coupled to a memory…), cause the apparatus to:
determining, a [protocol identifier] of a protocol associated with a header of a packet (Wan, [0003] the disclosure includes a packet obfuscation method comprising receiving a data packet having a routing header portion …, and [0004] the disclosure includes a packet forwarding method comprising receiving an obfuscated data packet comprising obfuscated routing information (i.e. protocol identifier in view Gupta’s protocol identifier below));
determining, based on the protocol identifier, a faux [protocol identifier] (Wan, [0015] for obfuscating data packets using encrypting, hashing, and other data scrambling techniques, routing obfuscated data packets through a network… And [0019] a packet obfuscation function applies cryptographic algorithms (e.g., keyed hashing algorithms) to a header portion of a data packet to generate an obfuscated header); (limitation in bracket is taught by Gupta below)
obfuscating, based on the faux protocol identifier, the protocol identifier (Wan, [0006] the disclosure includes a packet forwarding method comprising obfuscating routing information using a packet obfuscation function, generating a plurality of forwarding rule entries in accordance with the obfuscated routing information. And [0020] a packet obfuscation function is configured to generate an obfuscated header (i.e. faux protocol identifier in view of Gupta as shown below) by concatenating routing information (e.g., a destination address or an MPLS tunnel) with random data);
		and providing, to a user device, the packet (Wan, [0022] the network node transmits the obfuscated data packet to a next-hop network node in accordance with the forwarding rule entry identified by the obfuscated routing header portion).
While Wan teaches obfuscating header routing information by the obfuscation function such as encryption, hashing, but does not explicitly teach the routing information may be protocol identifier, however in the same field of endeavor Gupta teaches:
(Gupta, [Abstract] discloses selective disclosure of the identity of a communication protocol, in particular, if there is a need to conceal the identity of the underlying source protocol, a special anonymous protocol identifier is used, instead of the real protocol identifier, in the header of an encrypted information packet. And Col. 6 lines 29-36, If the underlying network protocol is to be concealed, the method provides for using a special protocol identifier in the clear text part of the header in the information packet, to indicate that the underlying network protocol is to remain anonymous; thus identifying the information packet as one that has been transmitted with an anonymous protocol identifier (i.e. faux protocol identifier));
The Supreme Court in KSRInt’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One or more of the rationales given by the Supreme Court are applicable and the examiner relies upon the following rationale(s) to support the conclusion of obviousness: “simple substitution of one known element for another to obtain predictable results”. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Gupta in the packet obfuscation method of Wan by replacing real protocol identifier with anonymous protocol identifier in the header of encrypted packet. This would have been obvious because 
The combination of Wan-Gupta does not explicitly teach the following limitation(s), however in the similar field of endeavor, Groat teaches:
inserting, into the packet, one or more additional headers (Groat, Fig. 6A, and Fig. 7B MT6D Ext headers (i.e. one or more additional headers)), wherein each of the one or more additional headers comprises an additional faux protocol identifier (Groat, Fig. 6A and Fig. 7B where MT6D IP header and MT6D Ext header are obscured headers and Orig IP header and Orig Ext header are encrypted, i.e. also faux protocol identifiers in view of Gupta above); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Groat in the packet obfuscation method of Wan-Gupta by using dynamical address obscuring for packet address computation. This would have been obvious because the person having ordinary skill in the art would have been motivated to use encrypted headers as additional faux headers to prevent a third party’s attempt of correlating network traffic (Groat, [Abstract]).

		Regarding claim 23, Wan teaches: 
		A system comprising: a network device configured to: 
(Wan, [0003] the disclosure includes a packet obfuscation method comprising receiving a data packet having a routing header portion and a payload portion, and [0004] the disclosure includes a packet forwarding method comprising receiving an obfuscated data packet comprising obfuscated routing information (i.e. protocol identifier in view of Gupta as shown below)); (See Gupta for protocol identifier below)
determine, based on a shared secret, a faux [protocol identifier] (Wan, [0018] The association between obfuscated headers and destinations is unknown to unauthorized network nodes… and cryptographic instructions for hashing at least a portion of a data packet using one or more keys (i.e. “shared secret”)); 
		replace, within the packet, the protocol identifier with the faux protocol identifier (Wan, [0020] The cryptographic algorithm comprises a hashing function (e.g., secure hashing algorithm (SHA) 256) that is applied (i.e. “replacing”) to the result of the concatenation.  The routing information and the result of the hashing function have a one-to-one mapping);
		and send, to a user device, the packet (Wan, [0022] the network node transmits the obfuscated data packet to a next-hop network node in accordance with the forwarding rule entry identified by the obfuscated routing header portion);
determine, based on the [one or more additional headers], information associated with the faux protocol identifier (Wan, [0004] receiving an obfuscated data packet comprising obfuscated routing information, identifying (i.e. determining) a forwarding rule entry that corresponds with the obfuscated routing information from a plurality of forwarding rule entries); 

protocol identifier, replace, within the packet, the protocol identifier with the faux protocol identifier (Gupta, discloses selective disclosure of the identity of a communication protocol, in particular, If there is a need to conceal the identity of the underlying source protocol, a special anonymous protocol identifier is used, instead of the real protocol identifier, in the header of an encrypted information packet. And Col. 6 lines 29-36, If the underlying network protocol is to be concealed, the method provides for using a special protocol identifier in the clear text part of the header in the information packet, to indicate that the underlying network protocol is to remain anonymous; thus identifying the information packet as one that has been transmitted with an anonymous protocol identifier (i.e. faux protocol identifier));
The Supreme Court in KSRInt’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One or more of the rationales given by the Supreme Court are applicable and the examiner relies upon the following rationale(s) to support the conclusion of obviousness: “simple substitution of one known element for another to obtain predictable results”. 

The combination of Wan-Gupta does not explicitly teach the following limitation(s), however in the similar field of endeavor, Groat teaches:
inserting, into the packet, one or more additional headers (Groat, Fig. 6A, and Fig. 7B MT6D Ext headers (i.e. one or more additional headers)), wherein each of the one or more additional headers comprises an additional faux protocol identifier (Groat, Fig. 6A and Fig. 7B where MT6D IP header and MT6D Ext header are obscured headers and Orig IP header and Orig Ext header are encrypted, i.e. also faux protocol identifiers);
		and the user device configured to: receive the packet (Groat, Fig. 3B Host 375, and [0099] the decapsulator fetches the original addresses and symmetric key from the SRT 1125 and delivers 1150 the packet to the host);
		determine, based on the one or more additional headers, information associated with the faux protocol identifier (Groat, [0018] Another aspect of the invention is that each host is able to predict packet addresses (i.e. protocol identifier in view of Gupta) being used by the other communicating host without handshaking.  A further aspect of the invention is to vary address rotation times for different host pairs for increased security and scalability (i.e. changing address is done by rotation of addresses using MT6D Ext Headers which are one or more additional headers));
determine, based on the information associated with the faux protocol identifier, the protocol identifier (Groat, referring to Fig. 10 MT6D Decapsulator, and [0095] The source and destination addresses are then rewritten 1070 to the original packet header, and the packet is delivered 1080 to the host via the internal NIC 810); 
remove the header from the packet (Groat, Fig. 10, step 1020 Remove MT6D header), and process at least a portion of data (Groat, [0095] and the packet is delivered 1080 to the host via the internal NIC 810). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Groat in the packet obfuscation method of Wan-Gupta by using dynamical address obscuring for packet address computation. This would have been obvious because the person having ordinary skill in the art would have been motivated to use encrypted headers as additional faux headers to prevent a third party’s attempt of correlating network traffic (Groat, [Abstract]).

Regarding claim 2, the combination of Wan-Gupta-Groat further teaches: 
The method of claim 1, further comprising: 
determining, by the user device, based on the one or more additional headers, information associated with the faux protocol identifier (Groat, [0018] Another aspect of the invention is that each host is able to predict packet addresses (i.e. protocol identifier in view of Gupta) being used by the other communicating host without handshaking.  A further aspect of the invention is to vary address rotation times for different host pairs for increased security and scalability (i.e. changing address is done by rotation of addresses using MT6D Ext Headers which are one or more additional headers)); 
determining, based on the information associated with the faux protocol identifier, the protocol identifier (Groat, referring to Fig. 10 MT6D Decapsulator, and [0095] The source and destination addresses are then rewritten 1070 to the original packet header, and the packet is delivered 1080 to the host via the internal NIC 810); removing the header from the packet (Groat, Fig. 10, step 1020 Remove MT6D header); and processing at least a portion of the packet (Groat, [0095] and the packet is delivered 1080 (i.e. processing) to the host via the internal NIC 810). 

Regarding claim 7, the combination of Wan-Gupta-Groat further teaches: 
The method of claim 1,
		wherein the obfuscating the protocol identifier further comprises inserting one or more additional headers in the packet, after, in data order, another header associated with routing the packet within a network (Groat, referring to Fig. 5, Fig. 6, MT6D Ext hdrs, Orig Ext hdrs, i.e. additional headers).

Regarding claim 8, the combination of Wan-Gupta-Groat further teaches: 
The method of claim 1, 
(Groat, referring to Fig. 6, MT6D Ext hdrs, Orig Ext hdrs, i.e. additional headers, where MT6D IP Hdr (first additional header) is obfuscated header of Orig IP header and Orig Ext Hdrs (second additional header) is encrypted header).

Regarding claim 9, the combination of Wan-Gupta-Groat further teaches: 
The method of claim 8,
		wherein the second additional header comprises a nonce value, and wherein the first faux protocol identifier is based on the nonce value and a shared secret (Groat, [0018] It is also an aspect of the invention to obscure the packet address (i.e. faux protocol identifier in view of Gupta) when the nonce changes, using a set of parameters… a secret value (i.e. shared secret) known only to the two communicating hosts; and the value of the changing nonce when the packet is sent.  The secret value can be a symmetric key, and the changing nonce can be derived from a timestamp). 

Regarding claim 21, the combination of Wan-Gupta-Groat further teaches:
The apparatus of claim 20, 
wherein obfuscating the protocol identifier comprises replacing, within the packet, the protocol identifier with the faux protocol identifier (Wan, [0020] The cryptographic algorithm comprises a hashing function (e.g., secure hashing algorithm (SHA) 256) that is applied (i.e. replacing) to the result of the concatenation.  The routing information and the result of the hashing function have a one-to-one mapping).

Regarding claim 26, the combination of Wan-Gupta-Groat further teaches: 
The system of claim 23,
wherein the network device is further configured to generate, based on the shared secret, a plurality of protocol identifiers, wherein the plurality of protocol identifiers comprises the faux protocol identifier (Groat, [0048] First, MT6D dynamically obscures the sender and receiver addresses (i.e. protocol identifier in view of Gupta)… Second, to further hide the nature of network traffic, each packet is, by default, encrypted using a symmetric key (i.e. shared secret) shared only by the two communicating hosts).

Regarding claim 27, the combination of Wan-Gupta-Groat further teaches: 
The system of claim 23,
		wherein the network device is further configured to insert the one or more additional headers in the packet, after, in data order, another header, wherein the another header is associated with routing the packet within a network (Groat, referring to Fig. 6, MT6D Ext hdrs, Orig Ext hdrs, i.e. additional headers).

Regarding claim 28, the combination of Wan-Gupta-Groat further teaches: 
The system of claim 23, 
(Groat, referring to Fig. 6, MT6D Ext hdrs, Orig Ext hdrs, i.e. additional headers, where MT6D IP Hdr (first additional header) is obfuscated header of Orig IP header and Orig Ext Hdrs (second additional header) is encrypted header).

Regarding claim 29, the combination of Wan-Gupta-Groat further teaches:  
The system of claim 28,
		wherein the second additional header comprises a nonce value, and wherein first faux protocol identifier is based on the nonce value and a shared secret (Groat, [0018] It is also an aspect of the invention to obscure the packet address (i.e. faux protocol identifier in view of Gupta) when the nonce changes, using a set of parameters… a secret value (i.e. shared secret) known only to the two communicating hosts; and the value of the changing nonce when the packet is sent.  The secret value can be a symmetric key, and the changing nonce can be derived from a timestamp). 

Regarding claim 30, the combination of Wan-Gupta-Groat further teaches: 
The method of claim 1, further comprising determining, for each of the one or more additional headers, based on a hashing function, the additional faux protocol identifier (Groat, [0054] MT6D is capable of dynamically changing these addresses to hide identifiable information about a host. And [0056] At each address change, the actual host IID is hashed with a set of parameters to dynamically obscure the identity of the host).

Claims 3-6, 22, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wan-Gupta-Groat combination as applied above, further in view of Herrero et al (US20160269285A1, hereinafter, “Herrero”).
Regarding claim 3, similarly claim 24, the combination of Wan-Gupta-Groat teaches: 
The method of claim 1, the system of claim 23,
While the combination of Wan-Gupta-Groat does not explicitly teach protocol number as protocol identifier, in the same field of endeavor Herrero teaches:
wherein the protocol identifier comprises a protocol number that identifies the protocol in a field of the packet (Herrero, [0035] CDP traffic is signaled as TCP traffic over IP by using a corresponding IP header protocol identifier.  The IP header protocol identifier is an 8-bit field in the IP layer which identifies the protocol over IP.  As provided in IETF, RFC 790, the protocol identifier for TCP is 6.  Accordingly, in order to signal CDP traffic as TCP traffic over IP, the IP header protocol identifier uses protocol number 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Herrero in the packet obfuscation method of Wan-Gupta-Groat by using concealed datagram adapter to conceal the real datagram identity of communication traffic. This would have been obvious because the person having ordinary skill in the art would have been motivated to identify 

Regarding claim 4, the combination of Wan-Gupta-Groat-Herrero further teaches: 
The method of claim 3,
further comprising generating, based on a shared secret, a plurality of protocol identifiers, wherein the plurality of protocol identifiers comprises the faux protocol identifier (Groat, [0048] First, MT6D dynamically obscures the sender and receiver addresses (i.e. protocol identifier in view of Gupta)… Second, to further hide the nature of network traffic, each packet is, by default, encrypted using a symmetric key (i.e. shared secret) shared only by the two communicating hosts).

Regarding claim 5, the combination of Wan-Gupta-Groat-Herrero further teaches:
The method of claim 3,
wherein the obfuscating the protocol identifier comprises replacing, within the packet, the protocol identifier with the faux protocol identifier (Wan, [0020] The cryptographic algorithm comprises a hashing function (e.g., secure hashing algorithm (SHA) 256) that is applied (i.e. replacing) to the result of the concatenation.  The routing information and the result of the hashing function have a one-to-one mapping).

Regarding claim 6, the combination of Wan-Gupta-Groat-Herrero further teaches: 
The method of claim 3,
the obfuscating the protocol identifier comprises inserting the faux protocol identifier as the protocol number of a next header field of the packet (Wan, [0003] performing a first obfuscation on the routing header portion to generate an obfuscated routing header portion,…), wherein the next header field indicates which protocol to use to process the header (Groat, Fig. 5 shows Nxt Hdr (i.e. Next header)). 

Regarding claim 22, similarly claim 25, the combination of Wan-Gupta-Groat teaches: 
The apparatus of claim 20, the system of claim 23,
wherein the processor executable instructions that, when executed by the one or more processors, cause the apparatus to obfuscate the protocol identifier further cause the apparatus to insert the faux protocol identifier as [a protocol number] in a next header field of the packet, (Wan, [0003] performing a first obfuscation on the routing header portion to generate an obfuscated routing header portion (i.e. protocol number),…), wherein the next header field indicates which protocol to use to process the header (Groat, Fig. 5 shows Nxt Hdr (i.e. Next header)). 
While the combination of Wan-Gupta-Groat does not explicitly teach protocol number as protocol identifier, in the same field of endeavor Herrero teaches:
a protocol number (Herrero, [0035] CDP traffic is signaled as TCP traffic over IP by using a corresponding IP header protocol identifier.  The IP header protocol identifier is an 8-bit field in the IP layer which identifies the protocol over IP.  As provided in IETF, RFC 790, the protocol identifier for TCP is 6.  Accordingly, in order to signal CDP traffic as TCP traffic over IP, the IP header protocol identifier uses protocol number 6).
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M LEE whose telephone number is (571)272-1975.  The examiner can normally be reached on M-F: 8:30AM - 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL M LEE/Examiner, Art Unit 2436                                                                                                                                                                                                        
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436